Exhibit 10.46

AMENDMENT TO

RESTRICTED SHARE UNIT AGREEMENTS

GRANTED TO PHILLIP A. GOBE

The Restricted Share Unit Agreements providing for the grant of Restricted Share
Units to Phillip A. Gobe on March 23, 2006 and August 3, 2006 under the Energy
Partners, Ltd. 2006 Long Term Stock Incentive Plan are hereby amended in the
following respects:

 

  1. Section 5 is amended by adding the following sentence at the end thereof:

“Anything in the Plan or this Agreement to the contrary notwithstanding, you
shall be deemed to have terminated employment for purposes of the Plan and this
Agreement if and only if you have experienced a ‘separation from service’ within
the meaning of Section 409A of the Internal Revenue Code of 1986, as amended,
and the regulations thereunder.”

 

  2. Section 6 is amended by adding the following sentence at the end thereof;

“To the extent any payment is subject to the 6-month delay, such payment shall
be paid immediately after the end of such 6-month period (or the date of your
death, if earlier).”

 

  3. Exhibit A is amended to read in its entirety as follows:

“Exhibit A

“Change of Control” means a change in the ownership or effective control of the
Company, or in the ownership of a substantial portion of the assets of the
Company, within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations thereunder.”

 

ENERGY PARTNERS, LTD.     By:   /s/ John H. Peper     Date: 11/13/08  

John Peper

Executive Vice President

      I HEREBY AGREE TO THIS AMENDMENT TO MY RESTRICTED SHARE UNIT AGREEMENTS

/s/ Phillip A. Gobe     Date: 11/19/08 Phillip A. Gobe    